Citation Nr: 1521029	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  09-14 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for  a cardiovascular disability, to include coronary artery disease, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to ionizing radiation.
 
3.  Entitlement to service connection for left acoustic neuroma/vestibular schwannoma, to include as due to ionizing radiation.

4.  Entitlement to service connection for an eye disability, to include diabetic retinopathy, to include as due to vestibular schwannoma and/or ionizing radiation.

5.  Entitlement to service connection for neuropathy.
  
6.  Entitlement to service connection for disability manifested by numbness of the hands.
  
7.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from January 1961 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In May 2003, the RO denied claims for service connection that included "diabetes mellitus, type II with neuropathy of the feet," left acoustic neuroma/vestibular schwannoma, coronary artery disease, an eye condition, hypertension, and impotence.  

In January 2009, the RO denied claims for service connection that included bilateral diabetic neuropathy of the lower extremities, and numbness of the hands.  In both cases, the Veteran appealed, and in April 2013, the Board remanded the claims for additional development.  To the extent that the claims have been recharacterized, this was to interpret them broadly to avoid any prejudice to the Veteran.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

The Veteran was afforded a hearing at the RO in March 2004.  The transcript is of record. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for diabetes mellitus, type II,
left acoustic neuroma/vestibular schwannoma, an eye disability, to include diabetic retinopathy, neuropathy, hypertension, a disability manifested by numbness of the hands, and erectile dysfunction, are being remanded, and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service did not include duty in or visitation to the Republic of Vietnam, and a presumption of exposure to herbicides (Agent Orange) is not warranted.

2.  The Veteran does not have a cardiovascular disability, to include coronary artery disease, due to his service.


CONCLUSION OF LAW

A cardiovascular disability, to include coronary artery disease, was not caused by service.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran contends that he has a cardiovascular disability, to include coronary artery disease, that was caused by service, to include the assertions that he has the claimed condition due to exposure to asbestos, Agent Orange, and ionizing radiation.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In March 2009, the RO issued a memorandum in which it determined that the Veteran's service treatment reports were unavailable, and that any further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(d) (2014).  That same month, the Veteran was advised that no service treatment reports are available.  See 38 C.F.R. § 3.159(e) (2014); duty-to-assist letter, dated in March 2009.  

In such cases, the Court has rejected the argument that there should be an "adverse presumption" against VA where service medical records have been lost or destroyed while in the Government's control, including records destroyed in the 1973 fire at the NPRC.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005). 

The Veteran's discharge (DD Form 214) shows that his military occupation specialty was ordinanceman.  The Veteran's personnel file indicates that he served aboard the U.S.S. Hopewell between May 1961 and March 1964, and that his rate was SN (seaman).



A.  Direct and Presumptive Basis, Not Involving Exposure to
Radiation, Agent Orange, or Asbestos

The post-service medical evidence consists of VA and non-VA treatment reports, dated between 1990 and 2015.  This evidence indicates that the Veteran did not have the claimed condition prior to 2000.  

A number of private and VA reports contain notations that the Veteran has a history of smoking four packs per day for 30 to 34 years.  See e.g., VA progress notes, dated in September 2001, September 2007, April 2008.  

A decision of the Social Security Administration (SSA), dated in April 2002, shows that the SSA determined that the Veteran was disabled as of December 2001, with a primary diagnosis of diabetes mellitus and peripheral neuropathy, and a secondary diagnosis of chronic ischemic heart disease with or without angina.   

The earliest indication of the claimed condition is no earlier than 2000, which is about 36 years after separation from service.  There is no competent evidence showing or indicating that the claimed condition is related to the Veteran's service on a direct basis (i.e., as incurred in service).  Accordingly, the Board finds that the preponderance of the evidence is against the claim on a direct basis (i.e., not involving exposure to radiation, Agent Orange, or asbestos), and that the claim must be denied.

B.  Exposure to Ionizing Radiation

The Veteran asserts that he has the claimed condition due to exposure to ionizing radiation while serving aboard the U.S.S. Hopewell (DD-681).  He argues that his ship was involved in nuclear testing in which the film badges they wore were collected immediately after the explosion, but that none of his crew was ever subsequently tested for radiation.  

The Veteran argues that they badges they wore were not sealed properly after they were collected, became contaminated, and were useless for determining how much radiation he actually was exposed to.  See Veteran's letter, received in March 2015.  He states that he helped wash down his ship with seawater following the test.  He has submitted the names of several shipmates whom he says have one or more of his claimed conditions.  

During his March 2004 hearing, he testified that he was in the mess hall during the detonation, and that his ship was hit by a large wave after the detonation, and that the ship was later washed down with salt water.  He testified that he was aware of three shipmates who have health problems similar to his.  He also reported that out of 102 former servicemen in a veterans organization for those who were involved in nuclear testing, one has died from cancer.  In written statement, received in March 2004, he stated that two of his shipmates have disorders that include heart trouble.  

The Veteran has submitted a lay statement, and articles, in support of his claim.  A letter from R.C., received in about March 2015, asserts that there were about seven nuclear detonations in the area prior to the U.S.S. Hopewell's arrival for Operation Dominic I, such that the area was contaminated upon their arrival.

The articles discussing Operation Dominic I state inter alia that it involve 36 detonations, between April and November of 1962.  A Defense Nuclear Agency report states that film badges were issued to all Navy ships directly involved with the tests, that evidence exists that many of the badges worn by personnel were defectively sealed and recorded density changes due to moisture, light, and heat in addition to nuclear radiation.  A report from the Committee on Dose Assignment and Reconstruction for Service Personnel at Nuclear Weapons Tests, Board on Radiation Effects Research, Commission on Life Sciences, National Research Council, states that methods used to assign internal doses associated with inhalation or ingestion of radioactive material were in general based on unsupported assumptions, but that if any bias exists in the estimates, it is probably a tendency to overestimate the most likely dose, especially for internal emitters or when the statistical procedure for assigning dose is used.  

The Committee found that the procedures used to estimate external radiation doses were reasonably sound, providing factual evidence against one of the Veteran's claims.  

In a questionnaire, dated in January 2002, the Veteran indicated that he was located in the mess hall below deck during the detonation, that he did not wear any protective gear, that the ship was exposed to fallout, and that an energized washdown system (sprinklers) was used to minimize exposure to the fallout.  He also indicated there had been a salt water washdown after the detonation, that he was not issued a film badge, and that his ship spent a total time of a few hours in the test area.  

Service connection for disability which is claimed to be attributable to ionizing radiation exposure during service can be accomplished in three different ways.  First, there are [specific] types of cancer which will be presumptively service connected if manifested in a radiation exposed veteran.  38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  Third, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Rucker v. Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 9 Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994)). 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(3)(ii) (2014). 

A May 2001 letter indicates that the Veteran was participating in the Department of Veterans Affairs Ionizing Radiation Registry (IRR) program.  

In a statement, dated in February 2003, the National Personnel Records Center (NPRC) indicated that there was no evidence of exposure to radiation during service.  In a statement, dated in December 2008, the NPRC indicated that there was no DD Form 1141 (record of exposure) for the Veteran.  See also NRPC statement, dated in March 2011 (same).

In a letter, dated in July 2005, the Defense Threat Reduction Agency (DTRA) stated that the Veteran is a confirmed participant in Operation DOMINIC I, and Operation Swordfish. 

Given the foregoing, the Veteran is shown to have qualifying service in a radiation-risk activity as discussed at 38 C.F.R. § 3.309(d)(3)(v)(R) (noting that Operation DOMINIC I took place between April 25, 1962 and December 31, 1962).

However, the claimed disability is not among the diseases that warrant presumptive service connection, as listed at 38 C.F.R. § 3.309(d).  Accordingly, service connection on a presumptive basis is not warranted.  

The claimed condition is also not shown to involve a diagnosis involving a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2) (xxiv).  

In accordance with 38 C.F.R. § 3.311 (in association with claims other than the claim for coronary artery disease) in June 2002, the RO obtained a radiation dose estimate from the DTRA. In November 2006, a revised dose estimate was obtained.  This estimate notes an external gamma dose of 18 rem, an external neutron dose of 2 rem, and a total skin dose to any skin area (beta plus gamma) of 550 rem.  In December 2008, the DTRA further stated that the Veteran had an internal committed dose to the brain (alpha) of 0.1 rem, and an internal committed dose to the brain (beta plus gamma) of 0.1 rem.  In January 2014, following a request by VA, the DTRA affirmed its November 2006 and December 2008 dose estimates.  

In summary, coronary artery disease is not among the specifically enumerated diseases under 38 C.F.R. § 3.311.  The Veteran has not provided VA with any competent evidence that he has a cardiovascular disorder, to include coronary artery disease, that is related to ionizing radiation exposure, nor is there any competent evidence of record to show an etiological relationship between has a cardiovascular disorder, to include coronary artery disease, and exposure to ionizing radiation.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); VAOPGCPREC 15-99; 65 Fed. Reg. 6258 (2000).  The Veteran has not cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4).  Consequently, as a matter of law, VA has no duty to develop this claim in accordance with the provisions of 38 C.F.R. § 3.311, and service connection may not be granted for this disability under 38 C.F.R. § 3.311.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

C.  Agent Orange

The Veteran essentially asserts that he was aboard the U.S.S. Hopewell off the coast of Vietnam, during which time he was exposed to Agent Orange.

The articles submitted by the Veteran include a history for the U.S.S. Hopewell taken from the internet, which notes that in February 1963, the ship rescued a crewman from a downed plane in the South China Sea, and that during a 3-month cruise, which ended in August, the ship fired 2,276 rounds, destroyed 112 structures, and silenced a Viet Cong mortar attack upon ground forces.

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116(a), (b); 38 C.F.R. § 3.307(a)(6)(ii). 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

In 2010, changes were made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a). 

In Haas v. Peake, 525 F.3d 1168, 1193, 1197 (2008) the United States Court of Appeals for the Federal Circuit (Federal Circuit) upheld VA's interpretation of this regulation as requiring that a veteran must have actually been present on the landmass or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure.  See VAOPGCPREC 27-97 (July 23, 1997); 66 Fed. Reg. 2376, 23,166 (January 22, 2001).  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  See Haas, 525 F.3d at 1193 - 1197; VAOPGCPREC 27-97. 

What constitutes "inland waterways" is not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  The Manual does note an exception regarding veterans who served as a coxswain.

In a statement, dated in February 2003, the NPRC indicated that the Veteran did not have service in the Republic of Vietnam.  In a statement, dated in December 2008, the NPRC concluded that the Veteran was not shown to have service in the Republic of Vietnam , and that he was not shown to have been exposed to Agent Orange.  In a statement, dated in March 2011, the NPRC stated that the Veteran was not shown to have been exposed to herbicides, and that although the Veteran claimed that he was aboard the U.S.S. Hopewell when it "cruised off the coast of Vietnam," that ship is not shown to have been in Vietnam at that time.  

In a statement, dated in September 2011, the Defense Personnel Records Information Retrieval System (DPRIS) concluded that the Veteran was not shown to have inland waterway service in the Republic of Vietnam, and that the U.S.S. Hopewell was not shown to have docked in the Republic of Vietnam.  

An undated memorandum from the JSRRC (U.S. Army and Joint Services Records Research Center) shows that the JSRRC states that there is no evidence to show that Navy ships transported tactical herbicides from the United States to the Republic of Vietnam, or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Therefore, the JSRRC could provide no evidence to support a Veteran's claim of exposure to tactical herbicides while serving aboard a Navy ship during the Vietnam War.

The Board concludes that the presumption of herbicide exposure based on service in Vietnam does not apply in this case.  As an initial matter, the Veteran has specifically stated that he never set foot in Vietnam.  See Veteran's letter, dated in April 2009.  

The NPRC and DPRIS have stated that they could not verify service in Vietnam.  Furthermore, the Veteran's ship, the U.S.S. Hopewell, is not listed among VA's list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to herbicide agents.  See "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents"; see also http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (this is a highly detailed list of ships the VA has painstakingly found, based on decades of research from many other Veterans cases that the VA has researched over decades, were exposed to herbicides or entitled to the presumption, that have led to the grants of many claims).

As the Veteran is not shown to have had qualifying service in the Republic of Vietnam, and he is not shown to have been exposed to Agent Orange, the laws pertaining to veterans who have been exposed to Agent Orange are not applicable, and service connection may not be granted for the claimed disability on this basis.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e); VAOPGCPREC 27-97; VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994).



D.  Asbestos Exposure

The Veteran asserts that he may have the claimed disability as the result of exposure to asbestos during service.  He argues that the pipes aboard his ship, the U.S.S. Hopewell, were wrapped in asbestos, and that his duties included manning the ship's guns, which required sailors in an enclosed area to handle hot shells with asbestos gloves.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The date of this amended material is December 13, 2005.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b). 

The latency period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

Service connection is not warranted on this basis.  Even assuming arguendo exposure to asbestos during service is shown, the Veteran is not shown to have been diagnosed with asbestosis, and there is no competent evidence showing that a currently diagnosed cardiovascular disability, to include coronary artery disease, is related to exposure to asbestos during service.  Accordingly, service connection is not warranted on this basis.

E.  Conclusion

With regard to the lay contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based on the contention that a cardiovascular disability, to include coronary artery disease, was caused by exposure to ionizing radiation, Agent Orange, or asbestos during service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical records have been discussed.  The Board has determined that the claimed disability is not related to the Veteran's service.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that the claimed disability was caused by service.

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  The Veterans Claims Assistance Act of 2000

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in April 2003 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.

The VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  In this regard, the Veteran's service treatment reports are not of record.  Under such circumstances, there is a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment reports.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  VA is also under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 622 (1992).  The Board is satisfied that its duty has been met and that all reasonable efforts to develop the record have been made.  In a memorandum, dated in March 2009, the RO determined that the Veteran's service treatment reports are not available, that all efforts to obtain them had been exhausted, and that any further attempts would be futile.  That same month, the RO notified the Veteran of its determination, and requested that the Veteran submit any service treatment reports in his possession, or advise VA of their location if known.  The Veteran has submitted articles and lay statements in support of his claim.  He has not specifically asserted that he had any relevant treatment for the claimed disability during service, and it appears this disability began no earlier than 2000.  Accordingly, the RO satisfied its duty to assist the appellant by obtaining the Veteran's available service medical, and non-VA treatment records.  Therefore, the Board finds that the RO has satisfied its duty to assist under Cuevas. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has not been afforded a VA examination, and an etiological opinion has not been obtained.  Although there are no service medical records available, the Veteran has not asserted that he received any relevant treatment during service.  The earliest medical evidence of the claimed condition is dated at least 36 years after separation from service.  The Veteran's primary argument is that he has the claimed condition due to exposure to ionizing radiation, Agent Orange, or asbestos, during service, and there is no competent and probative evidence to show that the Veteran has the claimed condition that is related to his service on any basis.  Given the foregoing, the Board finds that a remand for an examination and/or an opinion is not warranted.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

Simply stated, the Board finds that the post-service medical record provides evidence against this claim.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 

In March 2004, the Veteran was provided an opportunity to set forth his contentions during a hearing before a DRO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2004 DRO hearing, the DRO identified the issue on appeal.  Also, information was solicited regarding the claimed etiology of all of his disabilities that are currently on appeal.  The testimony did not reflect that there were any outstanding medical records available that would support his claim that has not been obtained, or been found to be unavailable.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In April 2013, the Board remanded this claim.  The Board directed that the DTRA be contacted and requested to verify the reliability of the radiation dosages reported in their December 2008 report, together with an explanation of any discrepancy between the original dose estimate that the December 2008 dose estimate.  In February 2014, the DTRA confirmed the validity of its December 2008 dose estimate, and provided the requested explanation.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

Service connection for a cardiovascular disability, to include coronary artery disease, is denied.


REMAND

In reviewing service-connection claims, the Board must make a determination as to whether the evidence is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found an examination or opinion was necessary in the first place.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In the Board's April 2013 remand, it directed that the Veteran be scheduled for a VA eye examination, to include an etiological opinion.  The February 2015 supplement statement of the case indicates that this was done in April 2014, and that etiological opinions were obtained.  However, the only evidence of record from the examination are two visual field charts.  On remand, the Veteran's entire April 2014 VA eye examination report must be associated with the claims file.  Id.  If this document cannot be located, the Veteran should be scheduled for another examination.  

The Board's remand further directed that the Veteran's claims folder and a copy of the remand be forwarded to the VA Undersecretary for Benefits [or its designee] for appropriate action consistent with 38 C.F.R. § 3.311(c), as provided under § 3.311(b)(i), to include obtaining an opinion from VA's Undersecretary for Health as to whether it is at least as likely as not that the Veteran's diabetes mellitus, left acoustic neuroma/vestibular schwannoma, and/or cataracts were caused by ionizing radiation exposure in service.  

In January 2015, an opinion was received from VA's Director, Post 9-11 Environmental Health Program (10P3A) ("PEHP Director"), who is a physician, and who noted that the Veteran was born in 1943, that he was first diagnosed with left vestibular schwannoma or left acoustic neuroma in 1996, diabetes mellitus in 2001, and cataracts of unspecified type in 2011, that he was a confirmed participant in Operation Dominic I, and his aforementioned dose estimates from the DTRA.   The PEHP Director discussed a number of studies (citations omitted), and concluded, "In view of the above, it is our opinion that it is unlikely that the Veteran's diabetes, cataracts and/or  left vestibular schwannoma or left acoustic neuroma can be attributed to ionizing radiation exposure while in military service."

Contrary to the history provided in the PEHP Director's opinion, the medical evidence indicates that the Veteran has repeatedly been noted to have had diabetes mellitus since 1972; he has also been noted to have had cataracts as early as 2009.  See e.g., reports from Family Medical Center (diabetes mellitus); VA progress note, dated in October 2009 (cataracts).  

The Board finds that a supplemental opinion as to all claims discussed in the January 2015 PEHP Director's opinion is warranted.  In particular, the PEHP Director's opinion appears to have misstated the history of onset of diabetes mellitus by 29 years.  Barr.

As a final matter, the Board notes under 38 C.F.R. § 3.309(d)(2)(xviii), cancer of the brain warrants presumptive service connection for veterans who have been exposed to a radiation risk activity.  

In May 2003, the RO specifically concluded that the Veteran's vestibular schwannoma or left acoustic neuroma:

[I]s not actually a tumor of the brain itself.  A vestibular schwannoma is a neoplasm originating from the Schwann cells of neurons of the ear canal.  An acoustic neuroma is a benign tumor in the ear canal ... Although you have claimed a brain tumor, the condition you have been diagnosed with is not actually brain cancer, and therefore cannot be considered a presumptive condition under 38 CFR 3.309(d).

The subsequently-dated supplemental statements of the case implicitly determined that the Veteran's acoustic neuroma or vestibular schwannoma is not "cancer of the brain" warranting connection on a presumptive basis.  

However, the basis for this conclusion is unclear.  In addition, a March 2009 opinion from the VA's Chief, Public Health and Environmental Hazards Officer (CPHEHO) makes references to a "benign brain tumor (acoustic neuroma vs. vestibular schwannoma)."  The January 2015 PEHP Director's opinion similarly makes a reference to "brain tumors" in its discussion.  On remand, the PEHP Director (or other appropriate designated health care provider) should be requested to specifically state whether or not the Veteran's acoustic neuroma or vestibular schwannoma is more appropriately characterized as "cancer of the brain," together with a complete rationale for the comments and opinions expressed.

Finally, the Board's April 2013 remand did not specifically direct that, following obtaining opinions from VA's Undersecretary for Health, the claims for diabetes mellitus, acoustic neuroma or vestibular schwannoma, and cataracts, be forwarded to the Director, Compensation and Pension Service for etiological opinions.  In fact, this was not done.  Such development is warranted.  The C&P Director's mandate includes consideration as to whether sound scientific and medical evidence supports a favorable conclusion that is favorable to the claim.  38 C.F.R. § 3.311(c).  

On remand, following obtaining the requested supplemental opinions from the PEHP Director (or his or her designee), this should be done.  In this regard, despite the fact that diabetes mellitus is not a radiogenic disease,  given the current disposition of the claim, such development is warranted.  38 C.F.R. § 3.311(b)(4).

With regard to the claims for neuropathy, hypertension, a disability manifested by numbness of the hands, and erectile dysfunction, these are all claimed, at least in part, as secondary to diabetes mellitus.  These claims are therefore inextricably intertwined with the claim for diabetes mellitus, and their adjudication must be deferred.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's entire April 2014 VA eye examination report with the claims file.

If the April 2014 VA eye examination report is not available, schedule the Veteran for an eye examination.  Access to the claims folder, Virtual VA and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examination report should include a discussion of the Veteran's documented clinical history and assertions.  

The examiner should state whether the Veteran has posterior subcapsular cataracts, and if so, whether they are at least as likely as not (a 50% or higher degree of probability) related to exposure to ionizing radiation in service.  The examination report should include complete rationale for the opinion provided.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Following completion of the development requested in the first paragraph of this remand, forward the claims folder and a copy of this remand to VA's Director, Post 9-11 Environmental Health Program (10P3A) (PEHP) (or his or her appropriate designee).  It should be stated that, contrary to the medical history provided in the Director's January 2015 PEHP opinion, which noted a history of diabetes mellitus in 2001, and cataracts of unspecified type in 2011, the medical evidence indicates that the Veteran has had diabetes mellitus since 1972, and to has had cataracts since at least 2009.  The PEHP Director (or his or her appropriate designee) should be requested to state whether any change in the January 2015 opinion is warranted based on the corrected medical history.  

In addition, the PEHP Director (or appropriate designee) should be requested to state whether or not the Veteran's acoustic neuroma or vestibular schwannoma is more appropriately characterized as "cancer of the brain," together with a complete rationale for the opinion provided

3.  With regard to the claims for service connection for diabetes mellitus, type II, left acoustic neuroma or vestibular schwannoma, and an eye disability, to include diabetic retinopathy, following the development requested in the first two paragraphs of this remand, request etiological opinions from the Director, Compensation and Pension Service.

4.  The RO/AMC must review any examination report obtained, and all supplemental and new opinions, taking into consideration the inadequacies in the record as noted in this remand, and ensure that all opinions rendered are adequate.  If they are not adequate, the RO/AMC must take corrective action. 

5.  Then, readjudicate the issues of entitlement to service connection for diabetes mellitus, type II, left acoustic neuroma/vestibular schwannoma, an eye disability, to include diabetic retinopathy, neuropathy, hypertension, a disability manifested by numbness of the hands, and erectile dysfunction.  If any of the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


